May 4, 1934. The opinion of the Court was delivered by
The decree of his Honor, Circuit Judge Sease, which will be reported, is satisfactory to this Court. In addition to the authorities cited by the Circuit Judge, the recent case ofKearse et al. v. Lancaster et al. (S.C.), 172 S.E., 767, supports the conclusion he reached.
The judgment of the Court is that the decree appealed from be affirmed. *Page 490 
MESSRS. JUSTICES STABLER, CARTER and BONHAM concur.
MR. ACTING ASSOCIATE JUSTICE W.C. COTHRAN disqualified.